Citation Nr: 1441341	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right cubital tunnel syndrome and right carpal tunnel syndrome, to include whether a separate rating is warranted for right carpal tunnel syndrome.

2.  Entitlement to a rating in excess of 10 percent for left cubital tunnel syndrome and left carpal tunnel syndrome, to include whether a separate rating is warranted for left carpal tunnel syndrome.

3.  Entitlement to a rating in excess of 10 percent for post-traumatic arthropathy of the right wrist.

4.  Entitlement to a rating in excess of 10 percent for post-traumatic arthropathy of the left wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to April 1992.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, these matters came before the Board and were remanded so that the Veteran could be afforded a hearing before the Board.  A hearing was held before the undersigned in March 2013 and the case has now been returned to the Board for appellate review.  At the hearing, the Veteran submitted additional evidence with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to increased disability ratings for right and left cubital tunnel syndrome and carpal tunnel syndrome, to include whether separate ratings are warranted for carpal tunnel syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran already has the maximum available rating for limitation of right wrist motion, and ankylosis of this wrist is not shown.

2.  The Veteran already has the maximum available rating for limitation of left wrist motion, and ankylosis of this wrist is not shown.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating in excess of 10 percent for post-traumatic arthropathy of the right wrist.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5215 (2013).

2.  The criteria are not met for a disability rating in excess of 10 percent for post-traumatic arthropathy of the left wrist.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA notified the Veteran in November 2011 of the information and evidence needed to substantiate and complete his claims for increased ratings, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claimant has been notified of the need for medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  The case was most recently adjudicated in a May 2012 statement of the case.

VA has fulfilled its duty to assist.  The AOJ has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate his claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination in December 2011.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.  He was provided the opportunity to present pertinent evidence and testimony at a March 2013 hearing, which represents substantial compliance with the requirements of the November 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The record reflects that at the March 2013 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Schedular Evaluation of Bilateral Wrist Disability

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's service-connected bilateral wrist disability is currently rated as 10 percent disabling (per wrist) under Diagnostic Code 5215.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Under Diagnostic Code 5215, a 10 percent rating is warranted where palmar flexion of the wrist is limited in line with the forearm or where dorsiflexion is less than 15 degrees, of either the major or minor extremity.  This is the maximum schedular rating for limitation of wrist motion available under this diagnostic code.  Id. 

Having reviewed the complete record, the Board finds that a rating higher than 10 percent is not warranted for arthropathy of either wrist.  As mentioned, 10 percent is the highest possible rating under Diagnostic Code 5215 and assumes that dorsiflexion is less than 15 degrees or palmar flexion limited in line with the forearm.  As the Veteran is already in receipt of the maximum available schedular rating under this code, a rating higher than 10 percent under Diagnostic Code 5215 is not available.

Overall, the Board finds no evidence to warrant a rating higher than 10 percent.  There is nothing in the record to suggest the Veteran has ankylosis of either wrist.  In fact, at the December 2012 VA examination, the examiner found that the Veteran had motion in both wrists and specifically noted that there was no ankylosis of either wrist.  Therefore, an evaluation for ankylosis under Diagnostic Code 5214 is not permissible.  The Board also has considered rating these disabilities based on arthritis under Diagnostic Code 5003, as a November 2012 magnetic resonance imaging (MRI) revealed evidence of osteoarthritis bilaterally.  However, degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  As discussed above, higher ratings are not warranted based on limitation of motion.  Rating the arthritis of the left and right wrist together would also not result in a higher rating as rating the wrists separately (and then combining them using the bilateral factor) results in a greater benefit than the maximum 20 percent (combined) rating available under Diagnostic Code 5003.  See 38 C.F.R. §§ 4.25, 4.26, 4.71a, Diagnostic Code 5003.

Extraschedular Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the schedular rating criteria contemplate the extent and severity of the Veteran's bilateral wrist arthropathy, which is primarily productive of pain and limitation of motion.  Of note, after examination in December 2011 a VA physician determined that the left and right wrist post traumatic arthropathy included the subjective factor of pain and objective factor of limitation of motion, and that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to those wrist conditions.  The Veteran has not argued and the evidence of record does not demonstrate the schedular criteria are inadequate to describe the severity of his symptoms.  Although the Board acknowledges the August 2009 statement from the Veteran's supervisor describing periods of missed work due to medical procedures for his hands, the AOJ has already awarded a temporary total disability evaluation for his period of hospitalization due to his right wrist surgery.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's wrist arthropathy bilaterally and referral for consideration of extraschedular rating is not warranted.  



ORDER

Entitlement to a disability rating in excess of 10 percent for post-traumatic arthropathy of the right wrist is denied.

Entitlement to a disability rating in excess of 10 percent for post-traumatic arthropathy of the left wrist is denied.


REMAND

The Veteran's service-connected cubital tunnel and carpal tunnel syndrome are currently rated together as 10 percent disabling for each wrist under Diagnostic Code 8516, excluding his period of temporary total disability evaluation for his right carpal tunnel syndrome from August 5, 2009 to October 31, 2009.  See 38 C.F.R. § 4.30 (2013).

The Veteran contends his right and left wrist carpal tunnel syndrome warrant separate initial compensable disability evaluations under Diagnostic Code 8515, which covers the median nerve. 

Additional development is necessary before the Board can evaluate whether an increased rating is warranted for the Veteran's bilateral cubital tunnel syndrome (excluding his period of temporary total disability) and whether a separate compensable disability evaluation is warranted for his bilateral carpal tunnel syndrome.  The Board is unable to determine the current severity of the Veteran's cubital tunnel and carpal tunnel syndrome in relation to his ulnar and median nerves without additional clarification of the medical evidence.  Upon review of the record, it is not clear whether there is a worsening in severity of the incomplete paralysis of the ulnar or median nerve.

For instance, a June 2009 nerve conduction study indicated severe cubital tunnel syndrome on the right side, and mild cubital tunnel syndrome on left side.  At an August 2009 VA examination, the sensory function report revealed an abnormality involving the ulnar nerve.  An April 2010 VA examination showed abnormal sensory function in the right hand and neuritis in the ulnar nerve.  In a May 2012 VA nerve conduction study there was electrophysiological evidence of bilateral ulnar sensorimotor neuropathy at or about the elbow with motor nerve slowing across the elbow.  However, the examiner was unable to comment on whether the right ulnar nerve parameter had worsened since the surgery without a post-surgery right ulnar nerve conduction study.  

Regarding carpal tunnel syndrome, a June 2009 nerve conduction study revealed mild to moderate carpal tunnel syndrome on the left side and early mild borderline carpal tunnel syndrome on the right side.  By August 2009, a VA sensory examination indicated no abnormality to the median nerve.  A subsequent VA examination in April 2010 showed abnormal motor and sensory function in the right hand and a peripheral nerve exam revealed neuritis in the median nerve.  In a May 2012 VA nerve conduction study there was no electrophysiological evidence of bilateral median neuropathy at the wrist.  

The Board needs further clarification as to the progression of the severity of the Veteran's cubital and carpal tunnel syndrome on his left and right median and ulnar nerves throughout the appeal period.  

Inasmuch as the case is being remanded, any outstanding VA treatment and private medical records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  

2.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination to determine the severity of his cubital tunnel and carpal tunnel syndrome.  The examiner must review the Veteran's claims file to include any virtual records.  The examination report should indicate that these files were reviewed.

After reviewing the record and examining the Veteran, the examiner is asked to address the following:

(a)  The current severity of the Veteran's right and left cubital and carpal tunnel syndrome.  Severity of each extremity should be discussed separately, as should the severity of the cubital tunnel and carpal tunnel syndrome, if possible.  

(b)  Comment on whether the medical evidence indicates the severity of the Veteran's cubital tunnel syndrome of his ulnar nerve for his right and left side from June 2009 to present.  The examiner should consider the reports of the June 2009 private nerve conduction study, August 2009 VA examination, April 2010 VA examination, and May 2012 VA nerve conduction study.   

(c)  Comment on whether the medical evidence indicates the severity of the Veteran's carpal tunnel syndrome of his median nerve for his right and left side from June 2009 to present.  The examiner should consider the reports of the June 2009 private nerve conduction study, August 2009 VA examination, April 2010 VA examination, and May 2012 VA nerve conduction study.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

3.  Readjudicate the issues on appeal.  The AOJ should specifically discuss whether separate ratings are warranted for cubital tunnel syndrome and carpal tunnel syndrome.  If the benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


